United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                                 ___________

                                 No. 10-3651
                                 ___________

Timothy J. Boe,                           *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
TCF National Bank; John or Jane           *
Does 1-100, unknown investors; John * [UNPUBLISHED]
Roes 1-100, being undisclosed             *
mortgage aggregators (Wholesalers),       *
mortgage originators, loan seller,        *
Trustee of Pooled Assets, Trustee for     *
holders of certificates of Collateralized *
Mortgage Obligations,                     *
                                          *
             Appellees.                   *
                                     ___________

                            Submitted: May 2, 2011
                               Filed: May 5, 2011
                                ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.
       Timothy J. Boe appeals the district court’s1 Federal Rule of Civil Procedure
12(b)(6) dismissal of his Truth in Lending Act lawsuit. Upon de novo review, see
Detroit Gen. Ret. Sys. v. Medtronic, Inc., 621 F.3d 800, 804-05 (8th Cir. 2010)
(standard of review), we find that the dismissal was proper, see Stone v. Harry, 364
F.3d 912, 914 (8th Cir. 2004) (pro se complaint must be liberally construed, but must
allege sufficient facts to support claims advanced). We decline to consider the claims
Boe has waived on appeal, see Griffith v. City of Des Moines, 387 F.3d 733, 739 (8th
Cir. 2004), or the issues raised in the district court’s order which he has not briefed,
see Meyers v. Starke, 420 F.3d 738, 743 (8th Cir. 2005); and we find nothing in the
record reflecting judicial bias. Accordingly, the judgment is affirmed. See 8th Cir.
R. 47B.
                          ______________________________




      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.

                                          -2-